DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/US18/47717 filed 23 August 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/549,811 filed 24 August 2017.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 26 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 21, 23-27, 29, 31, 33-35, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 July 2022.

Status of the Claims
Claims 1-4, 9,11-12,15, 18, 20-21, 23-27, 29, 31, 33-35, and 40 are pending.
Claims 21, 23-27, 29, 31, 33-35, and 40 are withdrawn.
Claims 1-4, 9,11-12,15, 18, and 20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the biofilm" in line 1 when referring back to claim 1, however there is no mention of a biofilm in claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2018/0353339).
The Applicant claims, in claim 1, a biomaterial comprising collage, citric acid, and oxidized regenerated cellulose (ORC). In claim 4, the composition further comprises silver. Claim 9 recites a property of the biofilm (interpreted as meaning “biomaterial”) wherein said property is an intended use of the claims, does not impart a structural limitation over the prior art, and is given minimal patentable weight (See MPEP 2111.02 (II)). Claim 12 limits the form of the biomaterial to include sponge, film, foam, and other alternatives. In claim 15, the film is substantially transparent, flexible or rigid, or comprising a grid. Claim 20 is a wound dressing comprising the biomaterial.
Locke teaches a dressing for treating a wound site [0002, 0030]. The dressing comprises multiple layers including a first layer that can be a film that is clear and flexible [0050]. The first layer can include xanthan gum and citric acid mixed with at least one of collagen, oxidized regenerated cellulose, and alginate [0052]. The citric acid is included to assist with biofilm reduction and limit concerns with bacterial build-up [0054, 0068]. The first layer may comprise antimicrobial elements such as metallic silver [0067].
It would have been prima facie obvious to prepare the wound treatment of Locke as a transparent film wherein the first layer comprises xanthan gum, citric acid, collagen, and oxidized regenerated cellulose. Locke teaches that more than one of the aforementioned components can be used together, thus combining multiple agents would have been obvious. Moreover, including silver as an antimicrobial agent would have been obvious. The specific combination of agents claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of first layer components with metallic silver, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of citric acid, collagen, ORC, and metallic silver as an antimicrobial agent from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition renders obvious instant claims 1, 4, 9, 12, 15, and 20.

Claims 1, 3-4, 9, 11-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen et al. (GB 2425474).
The Applicant claims, in claim 1, a biomaterial comprising collage, citric acid, and oxidized regenerated cellulose (ORC). Claim 3 narrows the amounts of ORC and collagen. In claim 4, the composition further comprises silver. Claim 9 recites a property of the biofilm (interpreted as meaning “biomaterial”) wherein said property is an intended use of the claims, does not impart a structural limitation over the prior art, and is given minimal patentable weight (See MPEP 2111.02 (II)). In claim 11, the composition further comprises perforations or glycerol. Claim 12 limits the form of the biomaterial to include sponge, film, foam, and other alternatives. Claim 18 requires the form to be a sponge or a foam. Claim 20 is a wound dressing comprising the biomaterial.
Cullen teaches an antimicrobial sponge comprising ORC and silver salt wherein the sponge can be used in a wound dressing (abstract; pg 11, lns 10-11). In addition to ORC as a polysaccharide, the composition can comprise any other medically acceptable polymers such as collagen (pg 6, lns 25-32). Ascorbic acid buffered to pH 2-5 can be further incorporated with the silver and polysaccharide-containing complex (pg 6, lns 13-23). When used in the form of a sponge, the collagen can be present in about 35-60% and the ORC in about 35-60% (pg 11, lns 1-3). A preferred embodiment is wherein the materials consist essentially of ascorbate, collage, ORC, and ORC/silver complex (pg 11, lns 7-8). In one example, the sponge is soft and flexible (pg 18, lna 25-30) and in another, citric acid is further added to acidify the slurry to make a more rigid sponge (pg 19, lns 1-3). By definition, a sponge would be porous.
It would have been prima facie obvious to prepare the composition of Cullen, which consists essentially of ascorbate, collagen (35-60%), ORC (35-60%), and ORC/silver complex, in the form of a flexible or rigid sponge for use in a wound dressing. The sponge is necessarily porous, thus reading on “perforations.” Moreover, it would have been obvious to use citric acid rather than ascorbic acid to acidify the slurry, since Cullen teaches this as a different way of forming a sponge. While the citric acid form is not the more desirable form, since this sponge results in death of fibroblast cells, Cullen does not teach the extent as to the destruction of fibroblast cells. Thus, either acid would have been obvious based on the prior art accordingly rendering obvious instant claims 1, 3-4, 9, 11-12, 18, and 20.

Claims 1, 9, 11-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2006/0286144).
The Applicant claims, in claim 1, a biomaterial comprising collage, citric acid, and oxidized regenerated cellulose (ORC). Claim 9 recites a property of the biofilm (interpreted as meaning “biomaterial”) wherein said property is an intended use of the claims, does not impart a structural limitation over the prior art, and is given minimal patentable weight (See MPEP 2111.02 (II)). In claim 11, the composition further comprises perforations or glycerol. Claim 12 limits the form of the biomaterial to include sponge, film, foam, and other alternatives. Claim 18 requires the form to be a sponge or a foam. Claim 20 is a wound dressing comprising the biomaterial.
Yang teaches a collagen scaffold serving as an architectural support onto which cells may attach and synthesize new tissue to repair a wound or defect [0014, 0016]. A protein-based growth factor mixed with an acidic solution is impregnated into the reinforced collagen scaffold [0023]. The fibrous structure of Yang is taught as having pore, which read on perforations [0025]. A suitable naturally occurring polymer for use in the scaffold includes ORC [0028]. Regarding the protein-based growth factor, an acidic solution thereof is impregnated into the collage scaffold wherein the acid can be citric acid and the pH of the solution is from about 2-4 [0034-0035]. Yang teaches that tissue engineering scaffolds can be in the form of sponges or foams [0003].
It would have been prima facie obvious to prepare the wound repair composition of Yang wherein the composition comprises a porous scaffold of collagen, ORC, and growth factor mixed with citric acid based on the teachings of Yang. Forming the composition of Yang as a sponge or a foam would have also been obvious. The specific combination of agents claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of collagen, ORC, and growth factor mixed with citric acid, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed wound repair composition agents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition renders obvious instant claims 1, 9, 11-12, 18, and 20.

Claims 1, 9, 11-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (EP 0901795).
The Applicant claims, in claim 1, a biomaterial comprising collage, citric acid, and oxidized regenerated cellulose (ORC). Claim 9 recites a property of the biofilm (interpreted as meaning “biomaterial”) wherein said property is an intended use of the claims, does not impart a structural limitation over the prior art, and is given minimal patentable weight (See MPEP 2111.02 (II)). In claim 11, the composition further comprises perforations or glycerol. Claim 12 limits the form of the biomaterial to include sponge, film, foam, and other alternatives. Claim 18 requires the form to be a sponge or a foam. Claim 20 is a wound dressing comprising the biomaterial.
Watt teaches solid bioabsorbable materials useful in wound dressings (abstract) [0001]. Suitable polymers include collagen and oxidized regenerated cellulose, which have a high level of biological acceptability and break down completely in vivo [0002]. In addition, collagen is thought to have a positive therapeutic effect on wound healing [0002]. The collagen can be complexed to the ORC [0025] and can be in the form of a sponge [0027]. A sponge, by definition, is porous. Moreover, acid-swollen collagen is known and can be prepared by dispersing collagen fibers in aqueous citric acid at a pH of 3.5-5.5 [0009]. A buffer system can be further present in an amount of at least 0.2 mmol/g [0014] and can comprise citric acid/citrate [0024]. 
It would have been prima facie obvious to prepare the wound dressing of Watt in the form of a sponge wherein the bioabsorbable materials comprise collagen mixed with or complexed with ORC. The composition can further be dispersed in citric acid and/or comprise a citric acid buffer wherein the pH is from 3.5-5.5. The specific combination of agents claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of collagen, ORC, and citric acid, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of suitable polymers and suitable buffer agents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition renders obvious instant claims 1, 9, 12, 18, and 20.

Claims 1-2, 9, 11-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (EP 0901795) in view of Promega (https://www.promega.com/~/media/Files/Resources/PAGuide/Letter/chap15.ashx)
See above for a description of claims 1, 9, 11-12, 18, and 20. Claims 2 narrows the concentration of the citric acid.
Watt, as applied supra, is herein applied in its entirety for its teachings of a wound dressing comprising collagen, ORC, and citric acid with a pH of from 3.5-5.5.
Watt does not teach the concentration of citric acid.
Promega teaches that a 0.1M citrate buffer (comprising citric acid and trisodium citrate) can be adjusted to range anywhere from pH 3.0-6.2 as desired (pg 15-4).
It would have been prima facie obvious to prepare the composition of Watt which can comprise citric acid as a buffer and use the citric acid in a concentration of 0.1M (100 mM) in order to adjust the pH to the desired level of from 3.5-5.5. The resulting composition renders obvious instant claims 1-2, 9, 11-12, 18, and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 9, 12, 15, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 10-15, 22, and 25-33 of copending Application No. 16/955,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘584 claims require collagen, ORC, and an antioxidant wherein citric acid is a suitable option. Silver can also be included in the composition of ‘584. Collagen can be used in from 50-60% and ORC is from 40-50%. The layer comprising collagen and ORC can be in the form of a sponge or a film. A sponge is porous and flexible by definition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613